DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlo et al (US PG Pub 2016/0266212).
In re Claim 1, Carlo discloses an automotive battery tester comprising: an automotive vehicle battery rating database (VIN database 73); a vehicle identification input; a battery under test rating input; and test circuitry which compares the tested battery rating with a range of ratings suitable for use in the automotive vehicle (see Fig. 4 and Paragraphs [0034]-[0047]). 
In re Claim 2, Carlo discloses an automotive battery tester comprising: an automotive vehicle battery rating database; a vehicle identification input; a battery under test rating input; and software which compares the tested battery rating with a range of ratings suitable for use in the automotive vehicle (see Fig. 4 and Paragraphs [0034]-[0047]). 
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallfelz et al (US PG Pub 2014/0374475).

In re Claim 2, Kallfelz discloses an automotive battery tester comprising: an automotive vehicle battery rating database; a vehicle identification input; a battery under test rating input; and software which compares the tested battery rating with a range of ratings suitable for use in the automotive vehicle (Paragraphs [00064], [0065], [0122], [0130], [0131]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/               Primary Examiner, Art Unit 3747